Case 1:20-cv-20195-UU Document 6 Entered on FLSD Docket 02/06/2020 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 1:20-CV-20195-UU

Plaintiff:
DEBORAH DAVIS

vs.

Defendant:
CANES BAR & GRILL OF SOUTH FLORIDA, INC. D/B/A SANDBAR GRILL

For:

Lauren Wassenberg

LAUREN WASSENBERG, ESQ.
1825 Nw Corporate Blvd.

Suite 110

Boca Raton, FL 33431

Received by OJF SERVICES, INC. on the 17th day of January, 2020 at 9:41 am to be served on CANES BAR & GRILL OF
SOUTH FLORIDA, INC. D/B/A SANDBAR GRILL C/O ZACHARY S. MCWILLIAMS, P.A. REGISTERED AGENT, 5975
SUNSET DRIVE, #801, MIAMI, FL 33143.

|, GREG SCHULTE, do hereby affirm that on the 21st day of January, 2020 at 12:15 pm, I:

CORPORATE SERVED: by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of service
endorsed thereon by me, to: TERRY PERRIN EMPLOYEE OF ZACAHRY S. MCWILLIAMS, PA at the address of: 5975
SUNSET DRIVE, #801, MIAMI, FL 33143 as registered agent for CANES BAR & GRILL OF SOUTH FLORIDA, INC. D/B/A
SANDBAR GRILL C/O ZACHARY S. MCWILLIAMS, P.A. REGISTERED AGENT, and informed said person of the contents
therein, in compliance with state statutes 48.081.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AMA
CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE PROCESS WAS
SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING (DOCUMENT) AND THAT
THE FACTS STATED IN IT ARE TRUE, 92.525.

  

So i . — oo ween
GREG SCHULTE
CPS #245 “

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020001055

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
Case 1:20-cv-20195-UU Document 6 Entered on FLSD Docket 02/06/2020 Page 2 of 2

 

 

Case 1:20-cv-20195-UU Document 3 Entered on FLSD Docket 01/16/2020 Page 1 of 1
OD
AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT
for the
Southern District of Florida { }
DEBORAH DAVIS ) a
) mars: _C iD: |
)
)
Plaintiff(s) )
v. Civil Action No. 1:20-cv-20195-UU
CANES BAR & GRILL OF SOUTH FLORIDA, INC, )
d/bla SANDBAR GRILL
oo ) | /
Defendant(s) )
| SUMMONS IN A CIVIL ACTION (- ) \ / [&
WwW = 7 v
= Gro: (Defendant's name and address) CANES BAR & GRILL OF SOUTH FLORIDA, INC, | V
Ww d/b/a SANDBAR GRILL ( b
VW) a 5 Reg Agent:Zachary S. McWilliams, P.A.
ui > 5975 SUNSET DR “mM
VY ono #801
Soa 4 Miami, FL 33143 1k
(ai |
LI in ©
Mrs A lawsuit has been filed against you.
ro =S
= =
©

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

LAUREN N WASSENBERG

1825 NW Corporate Drive Suite 110
Boca Raton, Florida 33431
WASSENBERGL@GMAIL.COM

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS
Die: 1/16/2020

s/ Janier A.

Deputy Clerk
US. District Courts

 

Clerk of Court

nse
